DETAILED ACTION
This Office Action is in response to the amendment filed March 1, 2021 for the above identified patent application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 90-105 and 110 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.	
Claim 90, lines 15-16, the limitation “when movement of the output member in the additional degree of freedom is constrained, tension in none of the plurality of cables increases” is not fully understood.  First, is applicant attempting to define that when movement of the output member in the additional degree of freedom is constrained by the constraining mechanism, tension in none of the plurality of cables increases - -?   For example, the output member can be 
 Claims 105 and 110, the limitation “when movement of the output member in the additional degree of freedom is constrained, tension in one or by the constraining mechanism, tension in one or more of the plurality of cables increases and simultaneously tension in one or more of the plurality of cables decreases?  In view of applicant’s remarks filed March 1, 2021, it is acknowledged that the cable arrangement is configured such that “when movement of the output member in the additional degree of freedom is constrained, tension in one or more of the plurality of cables increases and simultaneously tension in one or more of the plurality of cables decreases.”  However, the limitation should be amended to clearly define the claimed tension in the cables is due to the configuration of constraining mechanism.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


As understood, claim(s) 90-99, 101,105,110, and 114 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamanaka (JP 57-156518).
Yamanaka illustrates a positioning system for an output member (1), comprising: a pair of x-coordinate linear carriages (4,5); a pair of y-coordinate linear carriages (2,3); 
The newly added limitation “when movement of the output member in the additional degree of freedom is constrained, tension in none of the plurality of cables increases” has been given limited patentable weight in view of the above claim rejection under 35 USC 112.  
 Further, the plurality of cables of Yamanaka are configured such that any movement of a first one of the pair of x-coordinate linear carriages in response to a torque applied to the output member about the z-axis of the output member is movement in sync with a second one of the pair of x-coordinate linear carriages, and any movement of a first one of the pair of y-coordinate linear carriages in response to the torque applied to the output member about the z-axis of the output member is 
With respect to claims 91-93, Yamanaka teaches the linear guide mechanisms are fixed in position relative to one another; the linear guide mechanisms are arranged in a rectangle; and the linear guide mechanisms are linear rails.  
With respect to claims 94-96, Yamanaka teaches the plurality of cables extend from the pairs of x- coordinate and y-coordinate linear carriages to the output member are guided by respective pulleys on the linear carriages and the output member; guide and change of direction devices (1a-1d) on the output member configured to guide and change direction of the cables; the one or more guide and change of direction devices are pulleys.  
With respect to claims 97, Yamanaka illustrates at least one of the plurality of cables is a closed loop.  
With respect to claims 98, Yamanaka illustrates at least one of the plurality of cables is arranged to constrain movement of the output member in an additional degree of freedom other than the x- and y-directions, such as rotation about the z-axis.

	With respect to claims 101, Yamanaka illustrates at least one of the plurality of cables is arranged to constrain movement of the output member with respect to at least one axis of rotation, such as rotation about the z-axis.  
	With respect to claims 105, the limitation “when movement of the output member in the additional degree of freedom is constrained, tension in one or more of the plurality of cables increases and simultaneously tension in one or more of the plurality of cables decreases” has been given limited patentable weight in view of the above claim rejection under 35 USC 112.  
	With respect to claims 114, Yamanaka illustrates a vertical plane includes two centerlines of the plurality of linear cable segments, and at least one of the plurality of linear cable segments has a centerline that is not in the plane.  More clearly, Figure 3 of Yamanaka illustrates a first cable segment extending from the pulley 1b to the pulley 23a, a second cable segment extending from the pulley 1a to the pulley 22a, and a third cable segment extending from the pulley 1b to the pulley 23b.  The first and second cable segments have a centerline that define a vertical plane (extending into the page), wherein the third cable segment has a centerline that is not in the plane.   

As understood, claim(s) 105, 110, and 114 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Asahi Optics (JP 51-111125).
Referring to Figure 6, Ashahi Optics illustrates a positioning system for an output member (1), comprising: a pair of x-coordinate linear carriages (4,5); a pair of y-
Further, Ashahi Optics teaches the limitation “when movement of the output member in the additional degree of freedom is constrained, tension in one or more of the plurality of cables increases and simultaneously tension in one or more of the plurality of cables decreases.”  More specifically, Figure 6 of Ashahi Optics illustrates the output member constrained for rotation about the z-axis by a plurality of cables.  The plurality of cables define a first cable portion extending from pulley 25 to the output member, a second cable portion extending from pulley 68 to the output member, a third cable portion extending from pulley 38 to the output member, and a fourth cable portion extending from pulley 58 to the output member, wherein rotation of the output member 
With respect to claim 114, Ashahi Optics illustrates (Figure 6) a vertical plane includes two centerlines of the plurality of linear cable segments, and at least one of the plurality of linear cable segments has a centerline that is not in the plane.  Specifically, the vertical plane (extending into the page) including the centerlines of the first and fourth cable portions, and at least the centerline of the second and third cable portions is not in the vertical plane.   

Response to Arguments
Applicant's arguments filed March 1, 2021 have been fully considered but they are not persuasive.
The arguments directed to the newly submitted limitation of claim 90 are not persuasive because the limitation fails to clearly define the claimed device.  See Claim rejections under 35 USC 112.

Applicant’s arguments with respect to claim(s) 105, 110, and 114 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
	
Allowable Subject Matter
Claims 100 and 102-104 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Claims 106-108 and 111-113 are allowed.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM C JOYCE whose telephone number is (571)272-7107.  The examiner can normally be reached on M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William J Kelleher can be reached on 571-272-7753.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/WILLIAM C JOYCE/Primary Examiner, Art Unit 3658